gC S f; th Seyfarth Shaw LLP
=D ey ar 620 Eighth Avenue
New York, New York 10018

T (212) 218-5500
F (212) 218-5526

 

 

jJegan@seyfarth.com

USDC SDNY

DOCUMENT T (212) 218-5291
ELECTRONICALLY FILED www seyfarth.com
DOC #:

DATE FILED: _ 3/13/2020

March 10, 2020

 

VIA ECF

Hon. Lewis J. Liman

United States District Judge

United States District Court for the Southern District of New York
500 Pearl Street, Courtroom 15C

New York, NY 10007

Re: Mendez v. Jos. A. Bank Clothiers, Inc., Civil Action No.: 1:19-cv-11756-LL

ee

Dear Judge Liman:

This firm represents Defendant Jos. A. Bank Clothiers, Inc. (“Defendant”) in the
above-referenced action. We have conferred with Plaintiffs counsel and write, with
Plaintiff's concurrence, to jointly request a stay of this action until August 9, 2020.

By way of background, Defendant's current responsive pleading deadline is April
13, 2020. (ECF No. 14.) If the Court does not stay this matter, Defendant will file a motion
to dismiss by this date.

The parties respectfully request that this action be stayed to allow for the
resolution of motions to dismiss in similar matters arising out of gift cards that do not
include Braille, which are currently pending before the Court and other judges in this
District and the Eastern District of New York. The stay would allow the parties to have
the benefit of the Court’s analysis of the issues in other matters which will inform their
assessment of the pending case. It will also conserve resources of both the parties and
the Court. Similar stays were recently granted on the same grounds by Judge Abrams
in Delacruz v. Five Below, Inc., Case No. 1:19-cv-10294-RA (S.D.N.Y.) (ECF No. 16),
Matzura v. New Balance Athletics, Inc., Case No. 1:19-cv-11344-RA (S.D.N.Y.) (ECF
No. 18), and Mendez v. The Men's Wearhouse, Inc., 1:19-cv-11765-RA (S.D.N.Y.) (ECF
No. 15), by Judge Caproni in Cal/cano v. Drybar Holdings LLC, Case No. 1:19-cv-
11389-VEC (S.D.N.Y.) (ECF No. 10), by Judge Woods in Calcano v. Domino’s Pizza,
Inc., Case No. 1:19-cv-09823-GHW (S.D.N.Y.) (ECF No. 24) and Delacruz v. Jamba
Juice, Case No. 1:19-cv-10321-GHW (S.D.N.Y.) (ECF No. 20), by Judge Failla in
Calcano v. Guess, Inc., Case No. 1:19-cv-10441-KPF (S.D.N.Y.) (ECF No. 18), by
Judge Ramos in Dominguez v. Marshalls of MA, Inc., Case No. 1:19-cv-10626
(S.D.N.Y.) (ECF No. 20), and by Judge Daniels in Delacruz v. Converse Inc., Case No.
~~ Hon. Lewis J. Liman
G Seyfarth March 10, 2020
age

1:19-cv-10293-GBD (S.D.N.Y.) (ECF No. 20.) The orders are enclosed for the Court’s
convenience.

We thank the Court for its time and attention to this matter, and for its consideration
of this application.

Respectfully submitted,
SEYFARTH SHAW LLP

/s/ John W. Egan

John W. Egan

cc: _ All counsel of record (via ECF)

GRANTED IN PART. All proceedings shall be stayed until May 18, 2020, without
prejudice to an application for an additional stay if at that time the Court has not issued
a decision on a "gift card" case. The parties shall submit an joint letter no later than
two weeks after the stay has expired setting forth how they would like to proceed. At
the end of the stay period, the Court will enter an order setting Defendant's time to
answer or move. The parties should be aware that the Court has before it a motion to
dismiss in Thorne v. Tory Burch LLC, 19-cv-10403, which may raise similar issues to
those raised by this case.

SO ORDERED.

LRP 3/13/2020

LEWIS J. LIMAN
United States District Judge

 

62344295v.1
